DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 14 is objected to because of the following informalities:  “the at least one of the one of the plurality of audio sources” should be corrected to “the at least one of the plurality of audio sources”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1-23, claim limitation “audio processing unit" have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “unit" coupled with functional language “apply,” “assign,” “allocate,” “add,” and “perform” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-23 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3-13, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pedersen (US Pub. 20150181355).
Regarding claim 1, Pederson discloses a system (see abstract) comprising: 
a plurality of incoming audio connectors, each of the plurality of incoming audio connectors configured to receive an incoming audio stream from a different one of a plurality of audio sources (see paragraph 55); 
an audio processing unit configured to apply unique head-related transfer functions (HRTFs) to the incoming audio stream received from each of the plurality of incoming audio connectors (see paragraph 75) to produce a left audio output and a right audio output that positions each of the incoming audio stream received from each of the plurality of incoming audio connectors at different spatial locations (see paragraphs 43-50); 
a left speaker and a right speaker operable to convert and output the respective left audio output and right audio output as binaural sound (see paragraphs 43-50).
Regarding claim 3, Pedersen discloses the system of claim 1, as discussed above, wherein the plurality of incoming audio connectors and the audio processing unit reside in a computing device comprising one of: a cellphone, a radio, a smart device, a personal computer, a call center console, or a dashboard inside a vehicle or aircraft (see paragraph 6).
Regarding claim 4, Pedersen discloses the system of claim 1, as discussed above, wherein the plurality of incoming audio connectors and the audio processing unit reside in a stereo communications headset (see paragraph 4).
Regarding claim 5, Pedersen discloses the system of claim 1, as discussed above, wherein at least one of the plurality of incoming audio connectors is a wireless receiver (see paragraph 60).
Regarding claim 6, Pedersen discloses the system of claim 1, as discussed above, wherein at least one of the plurality of incoming audio connectors is a wired connector (see paragraph 60).
Regarding claim 7, Pedersen discloses the system of claim 1, as discussed above, wherein each of the different spatial locations is a predetermined spatial location (see paragraph 69).
Regarding claim 8, Pedersen discloses the system of claim 7, as discussed above, wherein each of the different spatial locations corresponds with a different one of the plurality of incoming audio connectors (see paragraph 69).
Regarding claim 9, Pedersen discloses the system of claim 7, as discussed above, wherein each of the different spatial locations is selectable by user control in 360-degrees in both vertical and horizontal planes (see paragraphs 3 and 30; “any direction and distance”).
Regarding claim 10, Pedersen discloses the system of claim 7, as discussed above, wherein each of the different spatial locations is selectable by user control based on a perceived distance from a user (see paragraphs 3 and 30).
Regarding claim 11, Pedersen discloses the system of claim 7, as discussed above, wherein each of the different spatial locations are provided at default fixed positions reconfigurable by user control (see paragraph 3).
Regarding claim 12, Pedersen discloses the system of claim 7, as discussed above, wherein each of the different spatial locations is selectable by user control via an application comprising a user interface residing on a remote device communicating with the audio processor (see fig. 1, paragraph 176).
Regarding claim 13, Pedersen discloses the system of claim 7, as discussed above, wherein at least one of the different spatial locations is defined by at least one of the plurality of audio sources (see paragraph 180).
Regarding claim 20, Pedersen discloses the system of claim 1, as discussed above, wherein the plurality of audio sources comprises at least one of: a smartphone, a land mobile radio (LMR), an intercom, or a public broadcast channel from TV, Radio, or Internet (see paragraph 69).
Regarding claim 22, Pedersen discloses the system of claim 1, as discussed above, wherein the audio processing unit is configured to one or both of: 
perform a hearing test to customize the unique HRTFs based on an ability of a user to spatially localize sound and a unique head and ear morphology of the user, and 
add custom frequency equalization to compensate for hearing loss of the user (see paragraphs 168 and 173).
Regarding claim 23, Pedersen discloses the system of claim 1, as discussed above, wherein the audio processing unit configured to apply the unique HRTFs is implemented in hardware (see paragraph 116).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US Pub. 20150181355) in view of Stanek et al. (US Pub. 20200137509).
Regarding claim 2, Pedersen discloses the system of claim 1, as discussed above.
Pedersen fails to disclose wherein the plurality of incoming audio connectors and the audio processing unit reside in a push-to-talk (PTT) switch device.
However, Stanek discloses wherein the plurality of incoming audio connectors and the audio processing unit reside in a push-to-talk (PTT) switch device (see paragraph 107).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Stanek’s push-to-talk (PTT) switch device with the system of Pedersen in order to allow users of audio communication devices to easily hear, feel, and/or visualize (identify) the direction of other remote or potentially visually-obstructed users that are speaking.
Regarding claim 15, Pedersen discloses the system of claim 1, as discussed above, wherein:  each of the different spatial locations is a predetermined spatial location (see paragraph 69); and 
device is programmable by a user to define each of the different spatial locations (see paragraph 176).
Pedersen fails to disclose wherein the plurality of incoming audio connectors and the audio processing unit reside in a PTT switch device; and the PTT switch.
However, Stanek discloses wherein the plurality of incoming audio connectors and the audio processing unit reside in a PTT switch device; and the PTT switch (see paragraph 107).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Stanek’s push-to-talk (PTT) switch device with the system of Pedersen in order to allow users of audio communication devices to easily hear, feel, and/or visualize (identify) the direction of other remote or potentially visually-obstructed users that are speaking.

9.	Claims 14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US Pub. 20150181355) in view of Lyren et al. (US Pub. 20170295278).
Regarding claim 14, Pedersen discloses the system of claim 13, as discussed above.
Pedersen fails to disclose wherein: the at least one of the plurality of audio sources is configured to include a priority level with the incoming audio stream; and the audio processing unit is configured to assign the at least one of the different spatial locations based on the priority level.
However, Lyren discloses wherein: the at least one of the plurality of audio sources is configured to include a priority level with the incoming audio stream (see paragraph 247); and the audio processing unit is configured to assign the at least one of the different spatial locations based on the priority level (see paragraph 247).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Lyren’s wherein: the at least one of the plurality of audio sources is configured to include a priority level with the incoming audio stream; and the audio processing unit is configured to assign the at least one of the different spatial locations based on the priority level with the system of Pedersen in order to allow for a property of a SLP to be changed locally so that the change applies only to the instance of the SLP contained in the set being configured, or a SLP property can be changed globally so that the property modification applies to all instances of the SLP without respect to any sets that contain the SLP.
Regarding claim 16, Pedersen discloses the system of claim 1, as discussed above.
Pedersen fails to disclose wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations.
However, Lyren discloses wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations (see paragraph 129).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Lyren’s wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations with the system of Pedersen in order to allow the electronic device to make intelligent decisions or recommendations for where to place voices or sound during telephone calls.
Regarding claim 17, Pedersen in view of Lyren discloses the system of claim 16, as discussed above.
Pedersen fails to disclose wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations based on a number of the incoming audio stream received at any one time.
However, Lyren further discloses wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations based on a number of the incoming audio stream received at any one time (see paragraph 150).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Lyren’s wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations based on a number of the incoming audio stream received at any one time with the system of Pedersen in order to allow the electronic device to make intelligent decisions or recommendations for where to place voices or sound during telephone calls.
Regarding claim 18, Pedersen in view of Lyren discloses the system of claim 16, as discussed above.
Pedersen fails to disclose wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations by defining a primary audio position of the different spatial locations when only one of the plurality of audio sources is present and subsequently assigning new positions of the different spatial locations for each subsequently connected one of the plurality of audio sources.
However, Lyren further discloses wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations by defining a primary audio position of the different spatial locations when only one of the plurality of audio sources is present and subsequently assigning new positions of the different spatial locations for each subsequently connected one of the plurality of audio sources (see paragraph 150).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Lyren’s wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations by defining a primary audio position of the different spatial locations when only one of the plurality of audio sources is present and subsequently assigning new positions of the different spatial locations for each subsequently connected one of the plurality of audio sources with the system of Pedersen in order to allow the electronic device to make intelligent decisions or recommendations for where to place voices or sound during telephone calls.
Regarding claim 19, Pedersen in view of Lyren discloses the system of claim 16, as discussed above.
Pedersen fails to disclose wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations based on a maximum audio positional separation.
However, Lyren further discloses wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations based on a maximum audio positional separation (see paragraph 132).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Lyren’s wherein the audio processing unit is configured to dynamically allocate each of the different spatial locations based on a maximum audio positional separation with the system of Pedersen in order to allow the electronic device to make intelligent decisions or recommendations for where to place voices or sound during telephone calls.
Regarding claim 21, Pedersen discloses the system of claim 1, as discussed above.
Pedersen fails to disclose wherein the audio processing unit is configured to add spectral content for band-limited audio to the incoming audio stream.
However, Lyren discloses wherein the audio processing unit is configured to add spectral content for band-limited audio to the incoming audio stream (see paragraph 199).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Lyren’s wherein the audio processing unit is configured to add spectral content for band-limited audio to the incoming audio stream with the system of Pedersen since characteristic sounds can be used to distinguish sound localization points.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654